Exhibit 10.2

 

FORBEARANCE AGREEMENT AND AMENDMENT NUMBER 3 TO LOAN DOCUMENTS

 

THIS FORBEARANCE AGREEMENT AND AMENDMENT NUMBER 3 TO LOAN DOCUMENTS (this “Third
Amendment”), is entered into as of March 20, 2009 (the “Third Amendment
Effective Date”), by and among GVEC RESOURCE IV INC. (“Agent”), as Agent and as
a Lender, EMRISE CORPORATION, a Delaware corporation (“Parent”), and Parent’s
Subsidiaries that are signatories hereto (collectively with Parent,
“Borrowers”).

 

W I T N E S S E T H

 

WHEREAS, Borrowers, Agent and the Lenders named therein are parties to that
certain Credit Agreement, dated as of November 30, 2007, as amended by that
certain Amendment Number 1 to Loan Documents, dated August 20, 2008 (the “First
Amendment”), and that certain Amendment Number 2 to Loan Documents, dated
February 12, 2009 (the “Second Amendment”) (as further amended, restated,
supplemented, or modified from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 5.21 of the Credit Agreement, on or prior to
March 20, 2009, Borrowers are obligated to provide evidence to Agent that
Borrowers shall have received no less than $5,000,000 in net proceeds (after the
payment of all underwriting commissions, investment banking fees and other fees
and expenses associated therewith) from either (i) the sale of the Stock or
assets of a significant subsidiary or division of Borrowers or (ii) the sale of
Borrowers’ Stock on terms acceptable to Agent in its reasonable discretion;

 

WHEREAS, concurrent with the execution of this Third Amendment by the parties
hereto, Parent and EEC are entering into that certain Asset and Stock Purchase
Agreement by and among Electro Switch Corp., ESC Worldwide, Inc., Parent and EEC
(the “Purchase Agreement”), a copy of which is attached hereto as Exhibit A,
pursuant to which EEC and Parent, as applicable, are selling to (i) to Electro
Switch Corp., substantially all of the assets of EEC’s Digitran division
(collectively, the “Digitran Assets”) and (ii) to ESC Worldwide, Inc., an
affiliate of Electro Switch Corp., all of the capital equity of XCEL Japan Ltd.,
a wholly-owned Subsidiary of EEC (the “XCEL Japan Shares”), (collectively, the
“Asset and Stock Sale”);

 

WHEREAS, pursuant to Section 2.4(c)(i) of the Credit Agreement, upon any sale by
Borrowers of property or assets, Borrowers are obligated to utilize the net
proceeds from such sale to prepay the outstanding Obligations, and, pursuant to
Section 2.4(d)(i) of the Credit Agreement, such prepayment must be applied first
against the outstanding balance of principal and interest of Term Loan C and
second against the remaining installments of principal of the Term Loans (other
than Term Loan C) in the inverse order of maturity;

 

WHEREAS, in connection with the Asset and Stock Sale, Agent and Lenders desire
that the Borrowers prepay a portion of the outstanding Obligations in the
aggregate amount of $10,000,000, which amount consists of the net proceeds
derived from the Asset and Stock Sale together with additional proceeds of
$750,000 (collectively, the “Sales Proceeds”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Borrowers desire to apply the Sales Proceeds first against the
outstanding balance of principal and interest of Term Loan C and second against
the aggregate principal balance of the Term Loan B;

 

WHEREAS, pursuant to Section 6.3 of the Credit Agreement, without the prior
written consent of Agent, each Borrower is prohibited from (i) selling or
otherwise disposing of all or a substantial portion of its assets or
(ii) suspending or going out of a substantial portion of its business.

 

WHEREAS, pursuant to Section 6.4 of the Credit Agreement, without the prior
written consent of the Agent, each Borrower is prohibited from selling or
otherwise disposing of any of the assets of any Borrower or Subsidiary of
Borrower;

 

WHEREAS, pursuant to Section 6.6 of the Credit Agreement, without the prior
written consent of the Agent, each Borrower is prohibited from changing the
principal nature of its business;

 

WHEREAS, Borrowers have requested that Agent and the Lender Group each
(i) consent to the consummation of the Asset and Stock Sale and the application
of the Sales Proceeds as described above, and (ii) waive the requirements and
prohibitions itemized in the recitals above with respect to the Asset and Stock
Sale and the application of the Sales Proceeds as described above, and Agent and
the Lender Group consent and agree to such request;

 

WHEREAS, as of the date hereof, certain Events of Default identified on
Exhibit B hereto, have occurred and are continuing (collectively, the “Specified
Defaults”);

 

WHEREAS, Borrowers have requested that Agent and Lenders waive any claims of
breach or default arising out of or relating to the occurrence of the Specified
Defaults and their continuation through the date hereof.

 

WHEREAS, Borrowers have requested that during the Forbearance Period (as
hereinafter defined), Agent and Lenders agree to forbear from exercising certain
of their default-related rights and remedies against Borrowers with respect to
the Specified Defaults, notwithstanding the existence or continuation of the
Specified Defaults and subject to the terms and conditions set forth herein; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lenders and
Agent have agreed to (a) waive any claims of breach or default arising out of or
relating to the occurrence of the Specified Defaults and their continuation
through the date hereof, (b) forbear from exercising certain of their
default-related rights and remedies against Borrowers with respect to the
Specified Defaults during the Forbearance Period and (c) amend the Credit
Agreement in certain respects as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

2

--------------------------------------------------------------------------------


 


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM
IN THE CREDIT AGREEMENT, AS AMENDED HEREBY.  AS USED HEREIN, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 


“FORBEARANCE PERIOD” SHALL MEAN THE PERIOD BEGINNING ON THE THIRD AMENDMENT
EFFECTIVE DATE AND ENDING ON THE EFFECTIVE DATE OF THE FOURTH AMENDMENT (AS
DEFINED BELOW).


 


2.                                       CONSENT TO ASSET AND STOCK SALE;
RELEASE OF LIEN AND SECURITY INTERESTS.


 


(A)                                  AGENT HEREBY APPROVES AND GRANTS ITS
CONSENT TO THE APPROVAL, AUTHORIZATION, EXECUTION, ADOPTION AND IMPLEMENTATION
OF, AND THE CONSUMMATION OF TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT,
AND ACKNOWLEDGES THAT SUCH CONSENT SATISFIES THE REQUIREMENTS OF SECTIONS 6.3,
6.4 AND 6.6 OF THE CREDIT AGREEMENT.


 


(B)                                 PURSUANT TO SECTION 14.2 OF THE CREDIT
AGREEMENT, AGENT AND THE REQUIRED LENDERS HEREBY WAIVE ANY CLAIMS OF BREACH OR
DEFAULT ARISING OUT OF OR RELATING TO THE APPROVAL, AUTHORIZATION, ADOPTION OR
IMPLEMENTATION OF, OR THE CONSUMMATION OF TRANSACTIONS CONTEMPLATED BY, THE
PURCHASE AGREEMENT UNDER SECTIONS 6.3, 6.4 AND 6.6 OF THE CREDIT AGREEMENT. 
AGENT AND THE REQUIRED LENDERS FURTHER ACKNOWLEDGE THAT NO ACCELERATION OF ANY
OBLIGATIONS OR TERMINATION OF ANY COMMITMENTS UNDER THE CREDIT AGREEMENT SHALL
BE TRIGGERED BY THE APPROVAL, AUTHORIZATION, ADOPTION OR IMPLEMENTATION OF, OR
THE CONSUMMATION OF TRANSACTIONS CONTEMPLATED BY, THE PURCHASE AGREEMENT BY
PARENT OR EEC.


 


(C)                                  AGENT HEREBY (I) RELEASES ITS LIEN AND
SECURITY INTERESTS (AS THAT TERM IS DEFINED IN THE SECURITY AGREEMENT) IN AND TO
THE DIGITRAN ASSETS AND THE XCEL JAPAN SHARES SUCH THAT THE DIGITRAN ASSETS AND
THE XCEL JAPAN SHARES MAY BE TRANSFERRED TO ELECTRO SWITCH CORP. AND ESC
WORLDWIDE, INC., RESPECTIVELY, IN THE MANNER CONTEMPLATED BY THE PURCHASE
AGREEMENT, (II) AUTHORIZES BORROWERS, ELECTRO SWITCH CORP., ESC WORLDWIDE, INC.
AND THEIR RESPECTIVE ATTORNEYS TO FILE TERMINATION STATEMENTS AND RELEASES,
INCLUDING, WITHOUT LIMITATION UCC-3 TERMINATION STATEMENTS IN APPROPRIATE
UNIFORM COMMERCIAL CODE FILING JURISDICTIONS AND AMENDMENTS TO FILINGS MADE WITH
THE UNITED STATES PATENT AND TRADEMARK OFFICE, TO EVIDENCE SUCH RELEASE OF
AGENT’S LIEN AND SECURITY INTERESTS, (III) DELIVERS TO BORROWERS AN AFFIDAVIT OF
LOST CERTIFICATE AND INDEMNITY WITH RESPECT TO THE XCEL JAPAN SHARES HELD BY
AGENT PURSUANT TO THE TERMS OF THE SECURITY AGREEMENT, IN FORM AND SUBSTANCE
ACCEPTABLE TO BORROWERS, AND (IV) TERMINATES THE GUARANTY DATED NOVEMBER 30,
2007 BY XCEL JAPAN LTD. FOR THE BENEFIT OF AGENT AND THE LENDERS.


 


(D)                                 AGENT HEREBY ACKNOWLEDGES THAT BORROWERS
HAVE COMPLIED WITH ALL OBLIGATIONS OF BORROWERS UNDER SECTION 5.21 OF THE CREDIT
AGREEMENT.


 


3.                                       APPLICATION OF SALES PROCEEDS.


 


(A)                                  AGENT HEREBY ACKNOWLEDGES THAT BY
DELIVERING THE SALES PROCEEDS TO AGENT, BORROWERS ARE IN FULL COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 2.4(C)(I) OF THE CREDIT AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


(B)                                 AGENT HEREBY ACKNOWLEDGES THAT,
NOTWITHSTANDING THE PROVISIONS OF SECTION 2.4(D)(I) OF THE CREDIT AGREEMENT, THE
SALES PROCEEDS SHALL BE APPLIED FIRST TO THE OUTSTANDING BALANCE OF PRINCIPAL
AND INTEREST OF TERM LOAN C AND SECOND AGAINST THE PRINCIPAL BALANCE OF TERM
LOAN B.


 


(C)                                  PURSUANT TO SECTION 14.2 OF THE CREDIT
AGREEMENT, AGENT AND THE REQUIRED LENDERS HEREBY WAIVE ANY CLAIMS OF BREACH OR
DEFAULT ARISING OUT OF OR RELATING TO THE APPLICATION OF THE SALES PROCEEDS
FIRST TO THE OUTSTANDING BALANCE OF PRINCIPAL AND INTEREST OF TERM LOAN C AND
SECOND AGAINST THE PRINCIPAL BALANCE OF THE TERM LOAN B UNDER
SECTION 2.4(D)(I) OF THE CREDIT AGREEMENT.  AGENT AND THE REQUIRED LENDERS
FURTHER ACKNOWLEDGE THAT NO ACCELERATION OF ANY OBLIGATIONS OR TERMINATION OF
ANY COMMITMENTS UNDER THE CREDIT AGREEMENT SHALL BE TRIGGERED BY THE APPROVAL,
AUTHORIZATION, ADOPTION OR IMPLEMENTATION OF, OR THE CONSUMMATION OF
TRANSACTIONS CONTEMPLATED BY, THE APPLICATION OF THE SALES PROCEEDS AS DESCRIBED
HEREIN.


 


(D)                                 AS OF THE THIRD AMENDMENT EFFECTIVE DATE,
AGENT HEREBY ACKNOWLEDGES THAT THE OUTSTANDING PRINCIPAL AND ALL ACCRUED AND
UNPAID INTEREST UNDER THE TERM LOAN C HAS BEEN PAID IN FULL.  CONCURRENTLY
HEREWITH, AGENT IS RETURNING THE ORIGINAL TERM LOAN C NOTE TO THE PARENT, MARKED
“PAID IN FULL.”  AGENT AND LENDER HEREBY IRREVOCABLY AND PERMANENTLY WAIVES ANY
RIGHTS TO RECEIVE ANY FURTHER PAYMENTS WITH RESPECT TO THE TERM LOAN C NOTE.


 


4.                                      ADDITIONAL PROCEEDS FROM ASSET AND STOCK
SALE.


 


(A)                                  BORROWERS AGREE TO PAY TO AGENT THE AMOUNT
BY WHICH THE CLOSING NET VALUE (AS DEFINED IN THE PURCHASE AGREEMENT) EXCEEDS
THE TARGET NET VALUE (AS DEFINED IN THE PURCHASE AGREEMENT), IN IMMEDIATELY
AVAILABLE FUNDS, WITHIN THREE (3) BUSINESS DAYS AFTER THE DATE THAT BORROWERS
RECEIVE SUCH AMOUNT.


 


(B)                                 BORROWERS AGREE TO PAY TO AGENT THE ENTIRE
AMOUNT OF THE DEFERRED CASH CONSIDERATION (AS DEFINED IN THE PURCHASE
AGREEMENT), IF ANY, IN IMMEDIATELY AVAILABLE FUNDS, WITHIN THREE (3) BUSINESS
DAYS AFTER THE DATE THAT BORROWERS RECEIVE THE DEFERRED CASH CONSIDERATION.


 


5.                                       WAIVER OF DEFAULTS AND FORBEARANCE.


 


(A)                                  PURSUANT TO SECTION 14.2 OF THE CREDIT
AGREEMENT, AGENT AND REQUIRED LENDERS HEREBY WAIVE ANY CLAIMS OF BREACH OR
DEFAULT ARISING OUT OF OR RELATING TO THE INITIAL OCCURRENCE OF THE SPECIFIED
DEFAULTS AND THE CONTINUATION OF SUCH SPECIFIED DEFAULTS THROUGH THE THIRD
AMENDMENT EFFECTIVE DATE.  AGENT AND THE REQUIRED LENDERS FURTHER ACKNOWLEDGE
THAT NO ACCELERATION OF ANY OBLIGATIONS OR TERMINATION OF ANY COMMITMENTS UNDER
THE CREDIT AGREEMENT SHALL BE TRIGGERED BY THE INITIAL OCCURRENCE OF THE
SPECIFIED DEFAULTS AND THE CONTINUATION OF SUCH SPECIFIED DEFAULTS THROUGH THE
THIRD AMENDMENT EFFECTIVE DATE.


 


(B)                                 EFFECTIVE AS OF THE THIRD AMENDMENT
EFFECTIVE DATE, AGENT AND LENDERS AGREE THAT UNTIL THE EXPIRATION OF THE
FORBEARANCE PERIOD, IT WILL FORBEAR FROM EXERCISING THEIR RESPECTIVE
DEFAULT-RELATED RIGHTS AND REMEDIES AGAINST BORROWERS, INCLUDING, BUT NOT
LIMITED, ACCELERATING THE OBLIGATIONS OR TERMINATING ANY COMMITMENTS UNDER THE
CREDIT AGREEMENT,

 

4

--------------------------------------------------------------------------------



 


SOLELY WITH RESPECT TO THE CONTINUATION OF THE SPECIFIED DEFAULTS DURING THE
FORBEARANCE PERIOD.


 


(C)                                  ANY AGREEMENT TO EXTEND THE FORBEARANCE
PERIOD, IF ANY, MUST BE SET FORTH IN WRITING AND SIGNED BY A DULY AUTHORIZED
SIGNATORY OF EACH OF THE AGENT AND REQUIRED LENDERS.


 


(D)                                 THE PARTIES HERETO AGREE THAT THE RUNNING OF
ALL STATUTES OF LIMITATION OR DOCTRINE OF LACHES APPLICABLE TO ALL CLAIMS OR
CAUSES OF ACTION THAT AGENT OR ANY LENDER MAY BE ENTITLED TO TAKE OR BRING IN
ORDER TO ENFORCE THEIR RESPECTIVE RIGHTS AND REMEDIES AGAINST ANY BORROWER IS,
TO THE FULLEST EXTENT PERMITTED BY LAW, TOLLED AND SUSPENDED DURING THE
FORBEARANCE PERIOD.


 


6.                                       AMENDMENT TO CREDIT AGREEMENT.


 


(A)                                  SECTION 2.2(D) OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED AS FOLLOWS:


 


“(D) SUBJECT TO SUBSECTION (C) ABOVE, THE PRINCIPAL OF TERM LOAN A SHALL BE
REPAID IN INSTALLMENTS AS FOLLOWS:


 


(I) COMMENCING DECEMBER 1, 2008, AND CONTINUING ON THE FIRST DAY OF EACH OF
UNTIL MARCH 1, 2009, EQUAL INSTALLMENTS OF $50,000;


 


(II) COMMENCING ON SEPTEMBER 1, 2009, AND CONTINUING ON THE FIRST DAY OF EACH OF
UNTIL NOVEMBER 1, 2009, EQUAL INSTALLMENTS OF $50,000; AND


 


(IIII) COMMENCING ON DECEMBER 1, 2009, AND CONTINUING ON THE FIRST DAY OF EACH
OF THE 11 CONSECUTIVE MONTHS THEREAFTER, EQUAL INSTALLMENTS OF $120,000.”


 


(B)                                 SECTION 2.2(E) OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED AS FOLLOWS:


 


“(E) SUBJECT TO SUBSECTION (C) ABOVE, THE PRINCIPAL OF TERM LOAN B SHALL BE
REPAID IN INSTALLMENTS AS FOLLOWS: COMMENCING ON SEPTEMBER 1, 2009, AND
CONTINUING ON THE FIRST DAY OF EACH OF THE 15 CONSECUTIVE MONTHS THEREAFTER,
EQUAL INSTALLMENTS OF $166,666.67.”


 


(C)                                  ALL REFERENCES TO “XCEL JAPAN LTD.”
CONTAINED IN THE LOAN DOCUMENTS ARE HEREBY DELETED FROM SUCH LOAN DOCUMENTS.


 


7.                                       FOURTH AMENDMENT TO LOAN DOCUMENTS.  ON
OR PRIOR TO APRIL 10, 2009, THE PARTIES TO THE CREDIT AGREEMENT SHALL ENTER INTO
AN AMENDMENT TO THE CREDIT AGREEMENT TO AMEND THE FINANCIAL COVENANTS SET FORTH
IN SECTIONS 6.16(A), (B), AND (C) OF THE CREDIT AGREEMENT (THE “FOURTH
AMENDMENT”).  THE PARTIES TO THE CREDIT AGREEMENT AGREE TO ENGAGE IN A GOOD
FAITH NEGOTIATION OF THE TERMS OF THE AMENDMENT, TO ENSURE, AMONG OTHER THINGS,
THAT THE TERMS OF THE FINANCIAL COVENANTS SHALL BE COMMERCIALLY REASONABLE TO
LENDERS.  ON THE THIRD AMENDMENT EFFECTIVE DATE, BORROWERS SHALL PAY TO THE
LENDERS A FEE OF $150,000, IN CONSIDERATION OF THE LENDERS’ ACTIONS TAKEN IN
CONNECTION WITH THIS THIRD AMENDMENT AND THE FOURTH AMENDMENT (THE “FORBEARANCE
AND AMENDMENT FEE”).  AGENT AND LENDERS AGREE THAT EXCEPT FOR THE FORBEARANCE
AMENDMENT FEE, NO FEES, INCLUDING NON-CASH OR ANY OTHER FORM OF CONSIDERATION,
WILL BE PAYABLE TO AGENT OR LENDERS IN CONNECTION WITH THIS THIRD AMENDMENT
AND/OR THE FOURTH AMENDMENT.

 

5

--------------------------------------------------------------------------------



 


8.                                       SATISFACTION OF CERTAIN CONDITIONS
PRECEDENT TO THIS THIRD AMENDMENT.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT EACH OF THE FOLLOWING CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
THIRD AMENDMENT HAVE BEEN SATISFIED AS OF THE DATE HEREOF:


 


(A)                                                  EXCEPT AS CONTEMPLATED
HEREIN, THE REPRESENTATIONS AND WARRANTIES IN THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE HEREOF (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
RELATE SOLELY TO AN EARLIER DATE);


 


(B)                                                 EXCEPT FOR THE SPECIFIED
DEFAULTS, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING ON THE
DATE HEREOF;


 


(C)                                                  NO INJUNCTION, WRIT,
RESTRAINING ORDER, OR OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR
INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN HAS BEEN
ISSUED AND REMAINS IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER,
AGENT, ANY LENDER OR ANY OF THEIR AFFILIATES;


 


(D)                                                 NO MATERIAL ADVERSE CHANGE
HAS OCCURRED;


 


(E)                                                  BORROWERS HAVE EXECUTED AND
DELIVERED THIS THIRD AMENDMENT TO AGENT ON THE DATE HEREOF;


 


(F)                                    BORROWERS HAVE PAID TO AGENT, IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE SALES PROCEEDS;


 


(G)                                 BORROWERS HAVE PAID TO AGENT, IN IMMEDIATELY
AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE FORBEARANCE AND AMENDMENT FEE;


 


(H)                                 WITH RESPECT TO THE ASSET AND STOCK SALE:


 


(I)                                     AGENT AND LENDERS HAVE ENTERED INTO THE
SIDE LETTER AGREEMENT WITH PARENT, EEC AND ELECTRO SWITCH CORP., IN THE FORM
ATTACHED AS EXHIBIT C HERETO.


 


(II)                                  BORROWERS HAVE DELIVERED TO AGENT A TRUE
AND CORRECT COPY OF THE PURCHASE AGREEMENT (INCLUDING ALL SCHEDULES AND
DISCLOSURE SCHEDULES THERETO), WHICH IS IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT;


 


(III)                               BORROWERS HAVE DELIVERED TO AGENT A
CERTIFICATION BY AN OFFICER OF ECC THAT THE ASSET AND STOCK SALE IS BEING
CONSUMMATED CONCURRENT WITH THE EFFECTIVENESS OF THIS AGREEMENT PURSUANT TO THE
TERMS OF THE PURCHASE AGREEMENT;


 


(IV)                              NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
THAT HAS NOT BEEN WAIVED BY AGENT AND LENDER PURSUANT TO SECTION 5 OF THIS THIRD
AMENDMENT AND IS CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO THE ASSET AND
STOCK SALE;


 


(V)                                 THE ASSET AND STOCK SALE HAS BEEN UNDERTAKEN
IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW; AND

 

6

--------------------------------------------------------------------------------



 


(I)                                     AGENT HAS RECEIVED SUCH OTHER DOCUMENTS
AND INSTRUMENTS AS AGENT IN ITS REASONABLE DISCRETION REQUIRED.


 


9.                                       DISCLOSURE SCHEDULES.  EFFECTIVE AS OF
THE THIRD AMENDMENT EFFECTIVE DATE, (I) SCHEDULES 4.5, 4.7(A), 4.7(B), 4.7(C),
4.8(C), 4.15, 4.16, 4.17 AND 4.28 TO THE CREDIT AGREEMENT ARE HEREBY UPDATED BY
DELETING THE INFORMATION PROVIDED ON THE SIMILARLY NUMBERED SCHEDULES ATTACHED
TO THIS THIRD AMENDMENT AND (II) ALL REFERENCES TO XCEL JAPAN LTD. (INCLUDING
ALL INFORMATION PROVIDED WITH RESPECT TO XCEL JAPAN LTD.) ARE HEREBY DELETED
FROM THE DISCLOSURE SCHEDULES TO THE CREDIT AGREEMENT.


 


10.                                 AMENDMENT TO SECURITY AGREEMENTS.  EFFECTIVE
AS OF THE THIRD AMENDMENT EFFECTIVE DATE, (I) XCEL JAPAN SHALL NOT BE A PLEDGED
COMPANY, AND THE REFERENCE TO XCEL JAPAN AS A PLEDGED COMPANY ON SCHEDULE 1 TO
THE SECURITY AGREEMENT, TOGETHER WITH ANY INFORMATION RELATING TO XCEL JAPAN ON
SUCH SCHEDULE, SHALL BE DELETED, (II) ALL INTELLECTUAL PROPERTY COLLATERAL
LISTED UNDER THE HEADING “EMRISE CORPORATION” ON SCHEDULE A TO THE PATENT
SECURITY AGREEMENT, TOGETHER WITH ANY INFORMATION RELATING TO SUCH INTELLECTUAL
PROPERTY COLLATERAL ON SUCH SCHEDULE, SHALL BE DELETED, AND (III) ALL
INTELLECTUAL PROPERTY COLLATERAL TITLED “VLP” AND ALL INTELLECTUAL PROPERTY
COLLATERAL LISTED UNDER THE HEADING “EMRISE ELECTRONICS CORPORATION” ON SCHEDULE
A TO THE TRADEMARK SECURITY AGREEMENT, TOGETHER WITH ANY INFORMATION RELATING TO
SUCH INTELLECTUAL PROPERTY COLLATERAL ON SUCH SCHEDULE, SHALL BE DELETED.


 


11.                                 CONSTRUCTION.  THIS THIRD AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF
CALIFORNIA.


 


12.                                 ENTIRE AMENDMENT; EFFECT OF THIRD
AMENDMENT.  THIS THIRD AMENDMENT, AND THE TERMS AND PROVISIONS HEREOF,
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS AMENDMENTS
RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
THIRD AMENDMENT, THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS SHALL REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  TO THE EXTENT ANY TERMS OR PROVISIONS
OF THIS THIRD AMENDMENT CONFLICT WITH THOSE OF THE CREDIT AGREEMENT OR OTHER
LOAN DOCUMENTS, THE TERMS AND PROVISIONS OF THIS THIRD AMENDMENT SHALL CONTROL. 
THIS THIRD AMENDMENT IS A LOAN DOCUMENT.


 


13.                                 COUNTERPARTS; TELEFACSIMILE EXECUTION.  THIS
THIRD AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT AND ANY OF THE
PARTIES HERETO MAY EXECUTE THIS THIRD AMENDMENT BY SIGNING ANY SUCH
COUNTERPART.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS THIRD AMENDMENT BY
TELEFACSIMILE SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS THIRD AMENDMENT.  ANY PARTY DELIVERING AN EXECUTED
COUNTERPART OF THIS THIRD AMENDMENT BY TELEFACSIMILE ALSO SHALL DELIVER AN
ORIGINAL EXECUTED COUNTERPART OF THIS THIRD AMENDMENT, BUT THE FAILURE TO
DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE VALIDITY,
ENFORCEABILITY, AND BINDING EFFECT OF THIS THIRD AMENDMENT.

 

7

--------------------------------------------------------------------------------


 


14.                                 MISCELLANEOUS.

 


(A)                                  UPON THE EFFECTIVENESS OF THIS THIRD
AMENDMENT, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT,”
“HEREUNDER,” “HEREIN,” “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT
AGREEMENT SHALL MEAN AND REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS THIRD
AMENDMENT.


 


(B)                                 UPON THE EFFECTIVENESS OF THIS THIRD
AMENDMENT, EACH REFERENCE IN THE LOAN DOCUMENTS TO THE “CREDIT AGREEMENT,”
“THEREUNDER,” “THEREIN,” “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE
CREDIT AGREEMENT SHALL MEAN AND REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS
THIRD AMENDMENT.


 

[signatures on next page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
and delivered on the date first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS CORPORATION

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

 

 

Title:

 

 

 

 

 

 

 

CXS LARUS CORPORATION

 

RO ASSOCIATES INCORPORATED

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

 

 

Title:

 

 

 

 

 

 

 

CUSTOM COMPONENTS, INC.

 

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

GVEC RESOURCE IV INC., as Agent and a Lender

 

 

 

 

 

 

 

 

By:

Wilbur Quon

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

By:

[Illegible]

 

 

Title:

Authorized Signatory

 

9

--------------------------------------------------------------------------------